CONCURRING OPINION
Nichols, Judge:
Judge Wilson’s opinion is correct on the facts and law, decides the issues briefed by the parties, and disposes of the case. Those grounds are sufficient for me to sign the judgment order, as I do. However, I am concerned about the stipulations and hope counsel will not regard one of those entered into herein as an approved form for future cases. That is the one at page 31 of the record where counsel state that if the merchandise is dutiable by similitude, it is dutiable under the provisions of paragraph 218(f), by virtue of paragraph 1559. This is the only evidence we have that the merchandise resembles in use articles, not specially provided for, composed wholly or in chief value of glass. No doubt the able and responsible attorneys who tried the case would not have so stipulated unless they were aware that such articles existed, a matter of which I have no judicial knowledge. No doubt our faith in them justifies our holding as we do, in substance, that the fact is established. However, not only is the stipulation formally defective as attempting to stipulate the law (Julius Forstmann & Co. v. United States, 26 CCPA 336, C.A.D. 37), but it is equivocal. If there were no glass article the import resembled as to use, it would only be false in case there should be an article of some other material the import so resembled. If counsel engage in such weasel-worded stipulations instead of forthright statements of the essential facts, they will have only themselves to blame if suspicion arises that more is going on than meets the eye. Of course, the known high character of the counsel precludes suspicion here. And I suppose I am particeps criminis, having sat mute when the stipulation was entered into.